Citation Nr: 1307332	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  06-24 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the service-connected neuroma of the left knee.

2.  Entitlement to a rating in excess of 10 percent for the service-connected left knee disability on the basis of limitation of extension.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1999 to October 1999.  He also had subsequent service with the Army Reserve.  He was recalled to active duty and served from November 30, 2009 to November 2010 and from June 2011 to June 2012.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the RO that granted service connection for a left knee neuroma and assigned a 10 percent disability rating.

The Board remanded this matter in September 2009, December 2010, and August 2012 to provide further development.  The matter is now returned to the Board for further consideration.

As noted in the August 2012 remand, the RO issued an April 2012 rating decision which granted a separate 10 percent rating based on limitation of extension for the service-connected left knee disability.  As the assignment of a separate 10 percent rating does not represent the highest possible benefit, this matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board reviewed the Virtual VA electronic records system in the preparation of this remand.   

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

This matter must be remanded to make additional efforts at locating the Veteran and providing him with the opportunity to participate in the adjudication process.  

Although the AMC made efforts to comply with the instructions provided in the August 2012 remand - i.e., attempt to contact the Veteran, request certain information, and schedule the Veteran for a new examination - the record clearly suggests that the efforts to contact the Veteran, which was the predicate for the remaining remand orders, were insufficient.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Further, there is a suggestion that the Veteran may still be deployed, and thus presently unavailable to participate in such development as a VA examination.  

In compliance with the August 2012 remand, the AMC sent the Veteran an August 2012 letter requesting certain information necessary to the adjudication of his claim, including his current military status, the identity of his unit if he was still a member of the Army Reserves, and the identity of the units the Veteran served with between November 2009 and November 2010, and between June 2011 and June 2012.  

Further, the AMC requested that he submit any copies of service treatment records from his most recent periods of active duty service.  The AMC sent this letter to the address of record for the Veteran, but received no response.  

The AMC also scheduled the Veteran for a VA examination for September 2012.  Notably, the examination was scheduled for September 12, 2012, only 15 days after the August 2012 letter to the Veteran requesting that he provide copies of his service treatment records; per the August 2012 remand, the examination was to be scheduled after treatment records were obtained.  Nevertheless, the Veteran failed to report for the September 2012 examination.  

The AMC sent one final letter to the Veteran in October 2012, notifying him that VA was unable to obtain his service treatment records for the periods of November 2009 through November 2010 and June 2011 through June 2012, and informed him that he could still submit other documents to support his claim.  

In November 2012, the AMC made a formal finding that service treatment records for the period of November 2009 through November 2010 were unavailable for review.  

In a February 2013 post-remand brief, the Veteran's representative argued that it was apparent that the Veteran was still deployed (in continuation of the deployment that was expected to last between June 2011 and June 2012), and that the appeal should be remanded in an attempt to locate the Veteran and to provide him with the opportunity to respond to the AMC's requests for information.  

The Board agrees with the Veteran's representative that additional efforts should be taken to locate the Veteran, to obtain records, and to schedule him for an examination.

Initially, it is apparent that mailing letters to the Veteran's address of record might not be the most effective way of contacting him at the moment, as VA has received no response to multiple letters mailed to that address.  

While subsequent notice letters must continue to be sent to his address of record, the Board notes that, in February 2010 correspondence, the Veteran provided his email address as the best way to contact him while he was on active duty.  

As such, future notice letters must also be sent to the Veteran's military email address, and copies of any email correspondence should be associated with the claims file.

The AMC should also request that the Veteran's representative attempt to contact him to obtain the information and documents necessary to the adjudication of the claim.

Although contacting the Veteran by email might be sufficient to enable the AMC to fully comply with all remand directives, the Board notes that, should the Veteran fail to respond to future correspondence, additional steps must be taken to attempt to obtain current service treatment records.  

First, as the record does not clearly indicate where the Veteran's military unit is presently stationed, the AMC should contact the Department of Defense and attempt to obtain his unit information, to assist in obtaining his service treatment records.  

The Board also notes that the AMC only made email inquiries to the Records Management Center for service treatment records for the November 2009 - November 2010 and June 2011 - June 2012 periods of active duty.  

Further, the only formal finding of availability that has been made addresses the period of service from November 2009 through November 2010.  On remand, the AMC should make formal PIES requests of the appropriate records facilities in an attempt to obtain service treatment records for the relevant periods of service.  

If such efforts are unsuccessful, AMC should make formal findings of unavailability for all time periods in question.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps to contact the Veteran using his email address, as well as the present physical address of record, and request clarification as to the following: (1) whether he is still a member of the Army Reserve; (2) if he is still a member of the Army Reserve, the identity of the unit he is serving in as well as the mailing address for his unit; and (3) the identity of his unit from November 30, 2009, to November 30, 2010, and June 25, 2011, to June 23, 2012.  

The Veteran should be informed that he should submit any copies that he has or is able to obtain of his service treatment records from his two most recent periods of active service of which VA is aware (November 30, 2009, to November 30, 2010, and June 25, 2011, to June 23, 2012), and any other service treatment records.

The RO/AMC should also request the Veteran to provide information about the medical treatment received for his left knee disability, including whether he received private medical treatment, and, after obtaining necessary authorization, attempt to obtain copies of the records of all VA and/or non-VA medical treatment for this disorder since 2007 and thereafter that are not presently of record.  If the above-mentioned records are not available, that fact should be entered in the claims file.

The Veteran should be informed that VA has made numerous efforts to contact him, and should he fail to respond to this most recent inquiry, his claims may be decided based upon the evidence of record.  

2.  The RO/AMC also should take all indicated steps to request that the Veteran's representative contact him and obtain the information sought by the foregoing remand instruction.  

3.  Then, if indicated, the RO/AMC should contact the Department of Defense, and request that they provide (1) information concerning whether the Veteran is still on active duty, and, if so, (2) the identity and contact information for the unit with which he is presently serving.  

If the Veteran is not on active duty, the Department of Defense should be requested to provide the identity and contact information for the unit with which he most recently served on active duty.  

4.  If it is determined that the Veteran is NOT a member of the Army Reserves anymore, the RO should perform formal PIES requests for the outstanding service treatment records for the Veteran's most recent periods of active duty, including, but not necessarily limited to, the periods from November 2009 through November 2010, and from June 2011 through June 2012.

All efforts to obtain these records should be fully documented.  If the Veteran's service treatment records are not available, the RO/AMC should make formal findings of unavailability that address all relevant periods of service.

4.  After completing the above development, and after the Veteran has been given an appropriate period of time to provide the requested information, the RO/AMC should have the Veteran scheduled for another VA orthopedic examination, with an appropriate examiner, to determine the severity of the service- connected left knee disability.

The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  These should include range of motion studies, and the examiner should further comment on the presence and extent of any instability, painful motion, functional loss due to pain (in degrees of additional lost motion, if possible), additional disability with flare-ups, weakness, and excess fatigability.  

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report. 
 
5.  After completing all indicated development to the extent possible, the RO/AMC should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remain denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

